DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Election/Restriction
Claims 8-10, 13, 16-18, 20 and 22-28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11, 12, 14, 15 and 21, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02 November 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claims including all the limitations of an allowable product claim or rejoined process claim are presented in a continuation or divisional application, such claims may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




1. Claims 8-18 and 20-28 are allowed.
2. The following is an examiner’s statement of reasons for allowance:
Claims 8 and 17 recite, inter alia, 
a first insulation layer formed over a lower layer of magnetic core; and
a separation layer formed over the lower layer of the magnetic core and arranged alongside the first insulation layer,
wherein the separation layer and the first insulation layer are formed from different materials, and
wherein the at least a portion of primary coil contacts the first insulation layer without contacting the separation layer.
Claim 26 recites, inter alia, 
a separation layer formed from a first material, at least a portion of the separation layer being arranged on and in contact with a lower layer of magnetic core and between the upper layer and the lower layer of the magnetic core, and
an insulating layer formed from a second material, different from the first material, at least a portion of the insulating layer being arranged on and in contact with the lower layer of the magnetic core,
wherein the insulating layer is thicker than the separation layer.

The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/J.S.B/Examiner, Art Unit 2837  



/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837